DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5-8 and 13-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (2016/0067732) in view of Hugel (8,479,766)
Regarding claim 1, Nakamura shows A rotary metering head (1) for jetting fluid materials, the rotary metering head comprising a rotary platform (5) which is rotatable about an axis of rotation (T), 5which is freely rotatable by 360 deg about the axis of rotation (fig 6), and on which a jet valve (2, 24) that has a metering axis is arranged such that the point of intersection between the metering axis and the axis of rotation remains unchanged on a rotation of the rotary platform (fig 6), wherein a rotary drive (4) is provided on the rotary platform, wherein the rotary drive is an electric motor [0026].
But fails to disclose wherein a rotary leadthrough freely rotatable by 360 deg is provided for an electrical supply and a separate fluidic supply of the rotary metering head
However, Hugel teaches a rotary  leadthrough (fig 1) that is freely rotatable by 360 deg is provided for an electrical supply (13) and a separate fluidic supply (8) of the rotary metering head.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was field to use the rotary lead through of Hugel with the device of Nakamura. in order to transfer different media to a rotationally mounted part (abstract Hugel).
Regarding claim 3,  an entrainer (tube 8) is 15provided between the rotary platform and a rotatable part of the rotary lead through.  
Regarding claim 5,  the jet valve is adjustably fastened to the rotary platform such that said jet valve is adjustable in the longitudinal direction (fig 3) in parallel with the metering axis and such that the angle between the metering axis and the axis of rotation can 25be set.  
Regarding claim 6, wherein the angle between the metering axis and the axis of rotation can be set between at least 0 deg and 45 deg, (fig 3).
Regarding claim 7,  the point of intersection between the metering axis and the axis of rotation remains 788741-00002 (M11892PUS) unchanged on an adjustment in the longitudinal direction and/or on an angular adjustment. (this can be done with the adjustments of Nakamura as modified above).
Regarding claim 8, Nakamura as modified above shows all aspects of the applicant’s invention as in claim 1 above, but fails to teach10 wherein a scale is 5provided for the adjustment in the longitudinal direction and/or for an angular adjustment.  
However, scales are well known in the art for determining adjustments of one element relative to another. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was field to add a scale to the longitudinal adjustment in order to tell where the nozzle is relative to the adjustment range.
Regarding claim 13,  the electrical supply includes a plurality of sliding contacts (Hugel [0023]).  
Regarding claim 14,  the rotary leadthrough includes a first rotary leadthrough providing the electrical supply (13) and a second rotary leadthrough providing the fluidic supply (8).  
Regarding claims 15 and 16, the above combination fails to disclose that,  the electrical supply channels electrical power to the jet valve and the electric motor.
However, the jet valve and the electric motor both require electrical power to operate.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was field to use the electrical supply of the rotary leadthrough to supply electrical power to the jet valve and the electric motor, in order to operate both the jet valve and the electric motor remotely.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable Nakamura (2016/0067732) as modified by  Hugel (8,479,766) above, further in view of Engel (2004/0140371)
 Regarding claim 4, Nakamura as modified above shows all aspects of the applicant’s invention as in claim 1 above, but fails to teach 10 wherein a cartridge holder is provided on the rotary platform.  
However, Engel teaches a metering valve that includes a cartridge holder (fig 1, 12)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was field to use the metering valve of Engel in the device of Nakamura as modified above in order to make the fluid supply easy to connect and remove. 



Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (2016/0067732) as modified by  Hugel (8,479,766) above, further in view of Lu (CN 203197076 U)
Regarding claims 11 and 12, Nakamura as modified above shows all aspects of the applicant’s invention as in claim 1 above, but fails to teach 10 wherein the rotary 15platform is driven via a sprocket, has internal teeth.
  However, Lu teaches a rotary platform that is driven via a sprocket, has internal teeth (fig 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was field to have the rotary platform driven by a sprocket with internal teeth, in order to allow the rotary platform to be rotated in a precise manor.
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON J BOECKMANN/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        12/7/2022